                                                                                                                                                                         ISTRIC
                                                                                                                                                                    TES D      TC
                                                                                                                                                                  TA




                                                                                                                                                                                               O
                                                                                                                                                             S




                                                                                                                                                                                                U
                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685




                                                                                                                                                            ED




                                                                                                                                                                                                 RT
                                                           DAVID R. DONADIO, ESQ., S.B. #154436
                                                                                                                                                                                       ERED




                                                                                                                                                        UNIT
                                                       2   KIMBERLY J. CHU, ESQ., S.B. #206817                                                                              O ORD
                                                           kchu@braytonlaw.com                                                                                    IT IS S




                                                                                                                                                                                                         R NIA
                                                       3   BRAYTONPURCELL LLP
                                                           Attorneys at Law                                                                                                                        ers
                                                                                                                                                                                   n   zalez Rog




                                                                                                                                                        NO
                                                       4   222 Rush Landing Road                                                                                           onne Go
                                                                                                                                                                  Judge Yv




                                                                                                                                                                                                         FO
                                                           P.O. Box 6169




                                                                                                                                                         RT
                                                       5   Novato, California 94948-6169                                                                                   11/20/2019




                                                                                                                                                                                                     LI
                                                           (415) 898-1555                                                                                        ER




                                                                                                                                                            H




                                                                                                                                                                                                   A
                                                       6   (415) 898-1247 (Facsimile)                                                                                 N                             C
                                                                                                                                                                                        F
                                                                                                                                                                          D IS T IC T O
                                                                                                                                                                                R
                                                       7   Attorneys for Plaintiff
                                                       8                                                UNITED STATES DISTRICT COURT
                                                       9                                           NORTHERN DISTRICT OF CALIFORNIA
                                                      10                                                              OAKLAND DIVISION
                                                      11   ROBERT SETNIK,                                                           )          No. 4:19-cv-01506-YGR
                                                                                                                                    )
                                                      12                           Plaintiff,                                       )          PLAINTIFF’S REQUEST FOR
                                                                                                                                    )          DISMISSAL OF ENTIRE ACTION,
                      NOVATO, CALIFORNIA 94948-6169
BRAYTONPURCELL LLP




                                                      13   vs.                                                                      )          WITHOUT PREJUDICE
                        222 RUSH LANDING ROAD
                          ATTORNEYS AT LAW




                                                                                                                                    )
                                                      14                                                                            )
                              (415) 898-1555
                              P O BOX 6169




                                                           FINAN’S AUTO SUPPLY, INC., et al.,                                       )
                                                      15                                                                            )
                                                                                   Defendants.                                      )
                                                      16                                                                            )
                                                      17               Plaintiff’s claims in this Federal case have been resolved against all Defendants named
                                                      18   in this case. Accordingly, Plaintiff hereby requests dismissal of the above-captioned action
                                                      19   against all Defendants named in this case, without prejudice, pursuant to Rule 41(a)(2) of the
                                                      20   Federal Rules of Civil Procedure.
                                                      21   Dated: November 15, 2019                                                          BRAYTONPURCELL LLP
                                                      22
                                                      23                                                                             By: /s/ David R. Donadio
                                                                                                                                          DAVID R. DONADIO, S.B. #154436
                                                      24                                                                                  ddonadio@braytonlaw.com
                                                                                                                                          (415) 898-1555
                                                      25                                                                                  (415) 898-1247 (Facsimile)
                                                                                                                                          Attorneys for Plaintiff
                                                      26
                                                      27
                                                      28


                                                                                                                                         1
                                                           K:\Injured\112322\FED\PLD\112322 Setnik, Robert RFD DWOP ENTIRE ACTION 419-cv-0150 FED.wpd
                                                           PLAINTIFF’S REQUEST FOR DISMISSAL OF ENTIRE ACTION,WITHOUT PREJUDICE
